                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LEW S. MCGINNIS,                            §
                                            §
                     Plaintiff,             §
                                            §
VS.                                         §    Civil Action No. 3:20-CV-3138-D
                                            §
NATIONWIDE LIFE AND ANNUITY                 §
INSURANCE CO., et al.,                      §
                                            §
                     Defendants.            §

                                  MEMORANDUM OPINION
                                      AND ORDER

       Defendant Nationwide Insurance and Annuity Company (“Nationwide”) moves under

Fed. R. Civ. P. 12(b)(1) to dismiss this diversity action by plaintiff Lew McGinnis

(“McGinnis”), contending, inter alia, that the court lacks subject matter jurisdiction because

McGinnis and defendant James A. Mueller (“Mueller”) were both Oklahoma citizens when

the lawsuit was filed.1 Concluding that the court lacks subject matter jurisdiction, it grants

Nationwide’s motion and dismisses this action without prejudice by judgment filed today.




       1
      Defendant Nationwide Life Insurance Co. (“Nationwide Life”) joined the motion;
however, the court dismissed Nationwide Life without prejudice on March 8, 2021 on
McGinnis’ motion.
                                               I

       McGinnis filed this lawsuit on October 15, 2020, basing this court’s subject matter

jurisdiction on diversity of citizenship.2 Nationwide later moved to dismiss based on

evidence that McGinnis was domiciled in Oklahoma, and thus an Oklahoma citizen, on the

date he filed suit. It challenges this court’s diversity jurisdiction based on the presence of

defendant Mueller, an Oklahoma citizen.

       On March 18, 2021 the court ordered that, within 21 days, McGinnis file the evidence

on which he relied to establish his Texas citizenship on the date he filed suit, and a

supporting brief. The court permitted Nationwide to file rebuttal evidence and a response

brief. It allowed McGinnis to file a reply brief, but not additional evidence.

       As the court has previously explained, to establish his Texas citizenship on the date

he filed suit, McGinnis must demonstrate that he resided in Texas on that date and intended

to continuing residing in Texas. See Preston v. Tenet Healthsystem Memorial Med. Ctr.,

Inc., 485 F.3d 793, 798 (5th Cir. 2007). The relevant factors include “the places where the

litigant exercises civil and political rights, pays taxes, owns real and personal property, has

driver’s and other licenses, maintains bank accounts, belongs to clubs and churches, has

places of business or employment, and maintains a home for his family.” Courty v. Prot, 85

F.3d 244, 250 (5th Cir. 1996).




       2
       The court ordered that McGinnis file an amended complaint because he failed to
properly plead the parties’ citizenship.

                                             -2-
                                               II

       In response to the court’s March 18, 2021 order, McGinnis filed a brief, a declaration,

and other evidence. He avers that, in 2017, he became a “full-time citizen of Texas”;

obtained a Texas driver license in 2018; is a registered voter and voted in several elections;

it “was and has been [his] intent to make [his] residence in Texas [his] home”; and he intends

to “remain domiciled in Texas.” P. Apr. 9, 2021 App. 1. He also submitted a copy of a lease

extension agreement for a residence in Dallas, Texas from September 1, 2020 to August 31,

2021, although only the lessor’s signature is visible and legible; a Texas vehicle title issued

to McGinnis listing a P.O. Box in Dallas, Texas; an energy bill for the Dallas, Texas

residence; and a copy of McGinnis’ Texas driver license issued in March 2018.

       Nationwide filed a brief in response, but did not submit additional evidence to what

was already on file. It argues that McGinnis’ declaration is ambiguous and deficient in that

he does not state that he was residing in Texas at the time he filed suit; he does not state that

he voted in elections in Texas, and his voter registration appears to have expired; the lease

extension agreement appears to be unsigned by McGinnis or his wife, and McGinnis does

not state that he lives at this address; his car registration and a check reflect a P.O. Box

instead of a residence; his utility bill amount is inconsistent with the premises being used as

a primary residence; and McGinnis did not address Nationwide’s substantial evidence of his

business operations, property ownership, bank accounts, and personal ties to Oklahoma.

       McGinnis did not file a reply brief. He did, however, file a response on May 17, 2021

that included a second declaration concerning Texas domicile (“Second Declaration”). The

                                              -3-
court declines to consider the Second Declaration in deciding Nationwide’s motion.

       The court’s March 18, 2021 order permitted McGinnis to file evidence within 21 days

of the date of the order but expressly prohibited him from filing additional evidence with his

reply without seeking leave of court or securing Nationwide’s agreement. See Mar. 18, 2021

Order at 2 (“McGinnis may file a reply brief, but not additional evidence (except with leave

of court or the parties’ agreement), within 14 days of the date Nationwide’s evidence and

brief are filed.”). But McGinnis did not seek leave of court to file the Second Declaration,

and there is no indication that Nationwide agreed to the submission of additional evidence.

       The decision to decline to consider the Second Declaration is based on long-standing

practices informed by principles of fundamental fairness. “[A] reply brief that presents

dispositive evidence by way of new affidavits and exhibits deprives the nonmovant of a

meaningful opportunity to respond.” Springs Indus., Inc. v. Am. Motorists Ins. Co., 137

F.R.D. 238, 239 (N.D. Tex. 1991) (Fitzwater, J.); see also Essex Ins. Co. v. Redtail Prod.,

Inc., 1998 WL 812394, at *5 (N.D. Tex. Nov. 12, 1998) (Fitzwater, J.) (declining to consider

new evidence in a reply brief because the party had a prior opportunity to adduce evidence

and injustice would otherwise result to the other party).

       McGinnis is therefore confined to the response brief and appendix that he filed,

respectively, on April 8 and 9, 2021.




                                            -4-
                                                 III

         McGinnis, as the party seeking to establish this court’s subject matter jurisdiction, has

not met his burden to submit facts and prove by a preponderance of the evidence that this

court has diversity jurisdiction. See Patterson v. Rawlings, 287 F.Supp.3d 632, 637 (N.D.

Tex. 2018) (Fitzwater, J.). Despite a fair opportunity to do so, McGinnis has not adduced

evidence that he was a citizen of Texas when he filed this lawsuit. He avers instead only that

he became a “full-time citizen” of Texas in 2017. And he has failed to controvert

Nationwide’s evidence of his substantial property ownership, personal connections, and

business ownership in Oklahoma, and that he listed an Oklahoma residence and P.O. Box as

return addresses in 2020.

                                            *     *    *

         For the reasons explained, the court grants Nationwide’s motion to dismiss for lack

of subject matter jurisdiction and dismisses this action without prejudice by judgment filed

today.

         SO ORDERED.

         June 21, 2021.


                                                _________________________________
                                                SIDNEY A. FITZWATER
                                                SENIOR JUDGE




                                                 -5-
